Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/15/2022 has been entered. Claims 1-20 remain pending in this application. Claims 1-2, 4-6, 8-13, and 15-20 have been amended. Applicant's amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed 04/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9-14 and 16-20 are rejected for their dependencies on claims 8 and 15.

Claims 8 and 15 recite the limitation "the plurality of frequencies". There is insufficient antecedent basis for this limitation in the claim. Examiner suggests that “frequencies” be replaced with “pulses”. For the purposes of this examination, “the plurality of frequencies” will be interpreted as “the plurality of pulses”. Claims 9-14 and 16-20 are rejected for their dependencies on claims 8 and 15.

Claim 3 recites the limitation "the threshold". There is insufficient antecedent basis for this limitation in the claim. Examiner suggests that “the threshold” be replaced with “the threshold value”. For the purposes of this examination, “the threshold” will be interpreted as “the threshold value”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudin (US 10254386 B1), hereinafter Beaudin, in view of Hansen (US 20070281638 A1), hereinafter Hansen.

Regarding claim 1, Beaudin, as shown below, discloses a method comprising the following limitations:
receiving, by an access point, a plurality of pulses in a dynamic frequency selection (DFS) channel of the access point (See at least Col. 2 Lines 4-29)
determining, by the access point, a plurality of characteristics of the plurality of pulses (See at least Col. 2 Lines 13-29)
determining, by the access point whether the plurality of pulses are radar, wherein the access point uses at least one of the plurality of characteristics to determine whether the plurality of pulses are radar (See at least Col. 2 Lines 13-34 “if the characteristics of the unknown waveform do not match characteristics of a protected radar waveform, the DFS module may determine that the unknown waveform does not correspond to a protected radar waveform;”)

Beaudin does not explicitly disclose processing, by the access point, the plurality of characteristics by performing at least one of a burst distance check operation to ensure that the plurality of pulses match a specification of a radar, a burst frequency probability distribution operation to ensure that the plurality of pulses are distributed evenly amongst available frequencies, and a grouping operation to group similar pulses. However, Hansen, in the same or in a similar field of endeavor, discloses:
processing, by the access point, the plurality of characteristics by performing at least one of a burst distance check operation to ensure that the plurality of pulses match a specification of a radar, a burst frequency probability distribution operation to ensure that the plurality of pulses are distributed evenly amongst available frequencies, and a grouping operation to group similar pulses; (See at least Fig. 1 [0043] “More specifically, a plurality of network service areas 04, 06 and 08 are a part of a network 10. Network 10 includes a plurality of base stations or access points (APs) 12-16, a plurality of wireless communication devices 18-32 and a network hardware component 34.”, [0047] “As illustrated, wireless communication host device 18-32 includes a processing module 50; a memory 52, a radio interface 54, an input interface 58 and an output interface 56.” [0108] “In the described embodiment, the group of pulses are grouped by time. More specifically, a nominal value of 210 milliseconds is used to group pulses”)
varying, by the access point, a threshold value of the plurality of pulses for radar detection; (See at least [0073]-[0074] “As may further be seen, a plurality of threshold levels is defined. These threshold levels are used by the state machine and the processor, in one embodiment, to determine that a traditional radar signal is present….  in practice, the thresholds will are adjusted in the described embodiments of the invention in a dynamic fashion in order to maximize radar detection performance”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for DFS channel selection disclosed by Beaudin with the processing system disclosed by Hansen. One would have been motivated to do so in order to maximize radar detection performance (See at least [0074] “in practice, the thresholds will are adjusted in the described embodiments of the invention in a dynamic fashion in order to maximize radar detection performance”).
Regarding claim 8, applicant recites limitations of the same or substantially the same scope as claims 1. Accordingly, claims 8 is rejected in the same or substantially the same manner as claims 1, shown above.

Regarding claim 15, Beaudin, as shown below, discloses a method comprising the following limitations:
a memory, storing instructions which, when executed by a processor, cause the processor to (See at least Col. 7 Lines 11-23 “System 316 may further include a non-transitory computer readable medium 320, on which may be stored instructions, such as instructions 322, 324, 326, 328, and 330. Although the following descriptions refer to a single processor and a single memory, the descriptions may also apply to a system with multiple processors and multiple memories. In such examples, the instructions may be distributed (e.g., stored) across multiple non-transitory computer readable mediums and the instructions may be distributed (e.g., executed by) across multiple processors”):
receive a plurality of pulses in a dynamic frequency selection (DFS) channel of an access point (See at least Col. 2 Lines 4-29)
determine a plurality of characteristics of the plurality of pulses (See at least Col. 2 Lines 13-29)
determine, based on at least one of the plurality of characteristics, whether the plurality of pulses are radar (See at least Col. 2 Lines 13-34 “if the characteristics of the unknown waveform do not match characteristics of a protected radar waveform, the DFS module may determine that the unknown waveform does not correspond to a protected radar waveform;”)

Beaudin does not explicitly disclose processing, by the access point, the plurality of characteristics by performing at least one of a burst distance check operation to ensure that the plurality of pulses match a specification of a radar, a burst frequency probability distribution operation to ensure that the plurality of pulses are distributed evenly amongst available frequencies, and a grouping operation to group similar pulses. However, Hansen, in the same or in a similar field of endeavor, discloses:
process the plurality of characteristics by performing at least one processing operation comprising: a burst distance check operation to ensure that the plurality of pulses match a specification of a radar; a burst frequency probability distribution operation to ensure that the plurality of pulses are distributed evenly amongst available frequencies; and a grouping operation to group similar pulses; (See at least Fig. 1 [0043] “More specifically, a plurality of network service areas 04, 06 and 08 are a part of a network 10. Network 10 includes a plurality of base stations or access points (APs) 12-16, a plurality of wireless communication devices 18-32 and a network hardware component 34.”, [0047] “As illustrated, wireless communication host device 18-32 includes a processing module 50; a memory 52, a radio interface 54, an input interface 58 and an output interface 56.” [0108] “In the described embodiment, the group of pulses are grouped by time. More specifically, a nominal value of 210 milliseconds is used to group pulses”)
vary a threshold value of the plurality of frequencies for radar detection; and determine, based on at least one of the plurality of characteristics, whether the plurality of pulses are radar; (See at least [0073]-[0074] “As may further be seen, a plurality of threshold levels is defined. These threshold levels are used by the state machine and the processor, in one embodiment, to determine that a traditional radar signal is present….  in practice, the thresholds will are adjusted in the described embodiments of the invention in a dynamic fashion in order to maximize radar detection performance”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for DFS channel selection disclosed by Beaudin with the processing system disclosed by Hansen. One would have been motivated to do so in order to maximize radar detection performance (See at least [0074] “in practice, the thresholds will are adjusted in the described embodiments of the invention in a dynamic fashion in order to maximize radar detection performance”).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudin, in view of Hansen, in further view of Uchida (US 20150117186 A1), hereinafter Uchida.

Regarding claim 2, the combination of Beaudin and Hansen, as shown in the rejection above, discloses all of the limitations of claim 1. The combination of Beaudin and Hansen does not disclose determining, by the access point, a bandwidth of the DFS channel, wherein the threshold value for radar detection is varied based on the bandwidth of the DFS channel, and wherein a first characteristic of the plurality of characteristics is a frequency of each pulse. However, Uchida discloses determining, by the access point, a bandwidth of the DFS channel, wherein the threshold value for radar detection is varied based on the bandwidth of the DFS channel, and wherein a first characteristic of the plurality of characteristics is a frequency of each pulse (See at least [0072]-[0073]). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for DFS channel selection disclosed by Beaudin with the processing system disclosed by Hansen with the system for radar detection disclosed by Uchida. One would have been motivated to do so in order to reduce the probability that an automatic frequency band changing process using the DFS function is performed and thus a stable wireless communication environment can be provided (See at least Uchida [0073]).

Regarding claims 9 and 16, applicant recites limitations of the same or substantially the same scope as claim 2. Accordingly, claims 9 and 16 are rejected in the same or substantially the same manner as claim 2 shown above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudin, in view of Hansen, in further view of Uchida, in further view of Sadek (US 20150063321 A1), hereinafter Sadek, in further view of Desai (US 10362489 B1, hereinafter Desai.

Regarding claim 3, the combination of Beaudin, Hansen, and Uchida, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. The combination of Beaudin, Hansen and Uchida does not disclose the threshold for radar detection is 23 bursts. However, Sadek further discloses the threshold (See at least [0049]) for radar detection is 23 bursts (See at least Fig. 5). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for DFS channel selection disclosed by Beaudin with the processing system disclosed by Hansen with the system for radar detection disclosed by Uchida with the pulse handling disclosed by Sadek. One would have been motivated to do so in order to dynamically adapt operations to account for the presence of radar, thereby providing a desired level of service while still providing effective radar detection (See at least Sadek [0040]). The combination of Beaudin, Uchida, and Sadek does not disclose that the bandwidth of the DFS channel is 160 MHz. However, Desai further discloses that the bandwidth of the DFS channel is 160 MHz (See at least Cols. 5-6 Lines 64-6). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for DFS channel selection disclosed by Beaudin with the processing system disclosed by Hansen with the system for radar detection disclosed by Uchida with the pulse handling disclosed by Sadek with the bandwidth selection disclosed by Desai. One would have been motivated to do so in order to mitigate contention thereby fully taking advantage of benefits of IEEE standards (See at least Desai Col. 3 Lines 6-11).

Regarding claims 10 and 17, applicant recites limitations of the same or substantially the same scope as claim 3. Accordingly, claims 10 and 17 are rejected in the same or substantially the same manner as claim 3, shown above.

Claims 4-5, 7, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudin, in view of Hansen, in further view of Uchida, in further view of Sadek.

Regarding claim 4, the combination of Beaudin, Hansen and Uchida, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. The combination of Beaudin, Hansen and Uchida does not disclose determining, by the access point for a subset of the plurality of pulses, an average frequency, wherein determining whether the plurality of pulses are radar is also based on whether the average frequency is within a frequency threshold amount. However, Sadek determining, by the access point for a subset of the plurality of pulses (See at least [0048]–[0049]), an average frequency, wherein determining whether the plurality of pulses are radar is also based on whether the average frequency (See at least [0100]) is within a frequency threshold amount (See at least [0049]). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for DFS channel selection disclosed by Beaudin with the processing system disclosed by Hansen with the system for radar detection disclosed by Uchida with the pulse handling disclosed by Sadek. One would have been motivated to do so in order to dynamically adapt operations to account for the presence of radar, thereby providing a desired level of service while still providing effective radar detection (See at least Sadek [0040]).

Regarding claim 5, the combination of Beaudin, Hansen, and Uchida, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. The combination of Beaudin, Hansen and Uchida does not disclose grouping, by the access point, the plurality of pulses into a plurality of bursts, each burst having a period; determining, by the access point using the period and a count of the plurality of bursts, whether each burst of the plurality of bursts arrived at a valid time. However, Sadek discloses grouping (See at least Fig. 6), by the access point (See at least [0048]–[0049]), the plurality of pulses into a plurality of bursts (See at least [0097]), each burst having a period (See at least [0099]); determining, by the access point (See at least [0048]–[0049]) using the period and a count of the plurality of bursts, whether each burst of the plurality of bursts arrived at a valid time (See at least [0099]). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for DFS channel selection disclosed by Beaudin with the processing system disclosed by Hansen with the system for radar detection disclosed by Uchida with the pulse handling disclosed by Sadek. One would have been motivated to do so in order to dynamically adapt operations to account for the presence of radar, thereby providing a desired level of service while still providing effective radar detection (See at least Sadek [0040]).

Regarding claim 7, the combination of Beaudin, Hansen and Uchida, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. The combination of Beaudin, Hansen and Uchida does not disclose wherein the plurality of characteristics comprise one or more of: a pulse interval, a pulse width, an autocorrelation, a phase linearity, a frequency offset, and a chirp. However, Sadek discloses wherein the plurality of characteristics comprise one or more of: a pulse interval, a pulse width, an autocorrelation, a phase linearity, a frequency offset, and a chirp (See at least Sadek [0051]). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for DFS channel selection disclosed by Beaudin with the processing system disclosed by Hansen with the system for radar detection disclosed by Uchida with the pulse handling disclosed by Sadek. One would have been motivated to do so in order to dynamically adapt operations to account for the presence of radar, thereby providing a desired level of service while still providing effective radar detection (See at least Sadek [0040]).

Regarding claims 11-12 and 18-19, applicant recites limitations of the same or substantially the same scope as claims 4-5. Accordingly, claims 11-12 and 18-19 are rejected in the same or substantially the same manner as claims 4-5 shown above.

Regarding claim 14, applicant recites limitations of the same or substantially the same scope as claim 7. Accordingly, claim 14 are rejected in the same or substantially the same manner as claim 7 shown above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudin, in view of Hansen, in view of Uchida, in further view of Alitz (US 5047775 A), hereinafter Alitz.

Regarding claim 6, the combination of Beaudin, Hansen, and Uchida, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. The combination of Beaudin, Hansen and Uchida does not disclose determining, by the access point, whether one or more characteristics of the plurality of characteristics are changing, wherein the threshold resets when one or more characteristics change between a prior pulse and a first pulse of a possible radar or a last pulse of the possible radar and a subsequent pulse. However, Alitz discloses determining, by the access point, whether one or more characteristics of the plurality of characteristics are changing, wherein the threshold resets when one or more characteristics change between a prior pulse and a first pulse of a possible radar or a last pulse of the possible radar and a subsequent pulse (See at least Abstract). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for DFS channel selection disclosed by Beaudin with the processing system disclosed by Hansen with the system for radar detection disclosed by Uchida with the threshold management system disclosed by Alitz. One would have been motivated to do so in order to automatically adjust range, resolution, or related parameters (See at least Alitz Col. 2 Lines 62-67).

Regarding claims 13 and 20, applicant recites limitations of the same or substantially the same scope as claim 6. Accordingly, claims 13 and 20 are rejected in the same or substantially the same manner as claim 6, shown above.

Response to Arguments
Applicant’s arguments filed 07/15/2022 regarding claim objections have been fully considered and are persuasive. Examiner withdrawals informality objections to claims 2, 9, 16, and 20.



Applicant’s arguments filed 07/15/2022 regarding prior art rejections have been fully considered but are moot by the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

The applicant’s amendments to claims 3, 8, and 15 also necessitate new 112(b) rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH W GOOD/Examiner, Art Unit 3648             

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648